[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 991 
Act No. 72 of 1898, p. 95, reads as follows:
  "An Act to Amend and Re-enact Section 832 of the Revised Statutes of 1870.
"Be it enacted by the General Assembly of the state of Louisiana, that section 832 of the Revised Statutes be amended and re-enacted so as to read as follows:
  "Whoever shall receive, have or buy any goods, chattels, money, or thing of value, that shall have been feloniously taken, stolen, embezzled, or by false pretenses obtained from any other person, knowing the same to have been so taken, stolen, embezzled, or by false pretenses obtained, shall suffer imprisonment, with or without hard labor, not exceeding two years. Whoever shall receive, harbor or conceal any thief, knowing him or her to be a thief, shall suffer imprisonment not exceeding one year."
Section 832 of the Revised Statutes, which the act of 1898 amends and re-enacts, reads as follows: *Page 992 
  "Whoever shall receive, or buy any goods or chattels that shall be feloniously taken or stolen from any other person, knowing the same to have been so taken or stolen; or shall receive, harbor or conceal any thief, knowing him to be so, he shall restore the goods so received, or pay double the value thereof, and shall moreover suffer imprisonment at hard labor, not exceeding one year, and in default of making the restoration or payment aforesaid, shall suffer further imprisonment at hard labor, for a period not exceeding one year."
Section 832 of the Revised Statutes, which the act of 1898 amends and re-enacts, was taken verbatim from Act 120 of 1855, entitled "An act relative to crimes and offenses," and was the incorporation into those statutes of section 37 of that act.
Defendant was indicted under the act of 1898 for feloniously receiving and having in his possession certain merchandise, the property of McAdams Company, Inc., which had been previously stolen from that company, to the knowledge of defendant at the time he received the property. Defendant was tried upon the bill and found guilty. He then filed a motion in arrest of judgment, based upon the ground that the act of 1898 is unconstitutional, in that it contains more than one object, because the act makes it an offense, first, to receive stolen property, and secondly, to harbor a thief, and because the act provides two distinct penalties, one, imprisonment, with or without hard labor, not exceeding two years, for receiving stolen property, and the other imprisonment, not exceeding one year, for harboring a thief. This motion was overruled, and the bill of exception reserved is the only bill that the record presents.
Act 120 of 1855, from which section 832 of the Revised Statutes was taken, was passed under the Constitution of 1852. Article 115 of that Constitution provided that:
  "Every law enacted by the Legislature shall embrace but one object, and that shall be expressed in the title."
The act of 1855, the title of which is "An act relative to crimes and offenses," contains *Page 993 
but one object, and the act itself, though it denounces many crimes and offenses, merely carries out that one object, which may be said to be, to denounce various acts as crimes and offenses, and to provide in some instances, the manner of charging the offense committed. State v. La Combe, 12 La. Ann. 195. Therefore, when section 37 of the Act of 1855 was incorporated into the Revised Statutes as section 832, section 37 was constitutional.
The incorporation of section 37 of the act of 1855 in the Revised Statutes, or Act 96 of 1870, as these statutes are otherwise designated, was constitutional, and not violative of the Constitution of 1868, then in force, by reason of the title of the Revised Statutes, for, although it may be conceded that those statutes contain many objects, still, when they were adopted, it was permissible for an act to contain more than one object. See Constitution of 1868, art. 114, and title to Revised Statutes, or Act 96 of 1870.
Act No. 72 of 1898, which amends and re-enacts section 832 of the Revised Statutes, is not unconstitutional, as containing more than one object in contravention of article 31 of the Constitution of 1898. The title of the act, as stated, is "An act to amend and re-enact section 832 of the Revised Statutes of 1870." This title contains but one object, which is to amend and re-enact the section in question. Under this title it was proper for the Legislature to make such changes, within constitutional limitations, in the subject-matter of the section, as it deemed advisable, and even to incorporate new matter, germane to that subject-matter. Williams v. Western Star Lodge, 38 La. Ann. 620; State v. Mauzevin, 136 La. 746, 67 So. 816. The Legislature carried out the object declared in the title of the act by changing the penalty, and *Page 994 
by providing one penalty for receiving stolen property and a different penalty for harboring a thief. These changes it was within the province of the Legislature to make, under the title it had given the act, and the making of them therefore did not have the effect of giving the act two objects. The only new matter that was added to the section by the amendment is that the Legislature has made it an offense to receive not only stolen property, but property that has been embezzled or obtained by false pretense, or to have such property, under the same penalty as is provided for receiving stolen property. The addition of this matter, concerning which defendant raises no objection, was not objectionable, under the title of the act, for it was the addition of matter, germane to the subject-matter of the section that was being re-enacted, and does not have the effect of causing the act to have two objects. Moreover, if the matter so added were not germane, still that fact would not affect the rest of the act — the part under which defendant was prosecuted — for the added matter is separable from the rest of the act, within the rule concerning the validity of a part of an act and the invalidity of the rest of it, and may be expunged without affecting the rest of the act. State v. Cognevich, 124 La. 414, 50 So. 439; State v. Hincey, 130 La. 620, 58 So. 411; Hunter v. Wells Fargo Express Co., 134 La. 358, 64 So. 139.
In our opinion, the motion in arrest was properly overruled. The offense charged is one denounced by law, and by a statute that is constitutional.
For these reasons, the verdict and the sentence appealed from are affirmed.
O'NIELL, C.J., concurs in the decree. *Page 995